Citation Nr: 1623891	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for Anxiety Disorder not otherwise specified (NOS), currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for a muscle injury by fragment wounds of the right leg, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for a muscle injury by fragment wounds of the left leg, currently rated as 10 percent disabling.  

4.  Entitlement to service connection for a lumbar spine disability, to include as  secondary to the service connected muscle injuries of the legs.  

5.  Entitlement to service connection for a cervical spine disability, to include as  secondary to the service connected muscle injuries of the legs.  

6.  Entitlement to service connection for a right hip disability, to include as  secondary to the service connected muscle injuries of the legs.  

7.  Entitlement to service connection for a left hip disability, to include as  secondary to the service connected muscle injuries of the legs.  

8.  Entitlement to service connection for a right knee disability, to include as  secondary to the service connected muscle injuries of the legs.  

9.  Entitlement to service connection for a left knee disability, to include as  secondary to the service connected muscle injuries of the legs.  

10.  Entitlement to service connection for a right ankle disability, to include as  secondary to the service connected muscle injuries of the legs.  

11.  Entitlement to service connection for a left ankle disability, to include as  secondary to the service connected muscle injuries of the legs.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

While the Board regrets the further delay in the adjudication of the claims on appeal, the finds that a remand is required to fulfill the duty to assist and to ensure due process to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

First with respect to the claims for increased ratings on appeal, noting the passage of 4 years since the Veteran was last examined, the Veteran's representative strongly implied an increase in severity of the Veteran's disabilities during this period.  Accordingly, a more current examination of them will be sought.    

With respect to the claims for service connection on appeal, the record contains medical evidence in support of these claims in the form of an August 2009 opinion from a private physician.  This physician noted that the Veteran "presents [with] strong bilateral leg pain that intensifies [with] walking and prolonged periods of
standing," and that he also had pain in the spine and bilateral knees, hips and ankles.  This physician also stated as follows: 

[The Veteran] had an incident while on active service where both of his legs were impact[ed] by fragments  of a mine that exploded.  He received lesions at both of his legs with inner structure damage; now with residual scar at area.  With both of his legs affected, especially his right one, weight bearing problems can appear with subsequent problems of bad posture, loss of correct alignment[,] and loss of curvature of cervical, thoracic and lumbar lordosis.  This puts more stress in one side[] of the vertebrae tha[n] the other and by consequence [the Veteran] could present disc bulging and herniation with degenerative problems.  These at the times bring problems at [the] neck, hips knees and ankles; also radiculopathy and neuropathy.  Damage  to inner structures and [the] healing process can cause tension and deformity in affected areas and articulations 

Please evaluate [the Veteran ] carefully because it is more probable than not that his knees  back, hips and ankle problems are secondary to his legs problems . . .  , 

While the record reveals January 2010 addendum opinions by a VA physician, who examined the Veteran in October 2009, finding that lumbar spine, cervical spine, and bilateral hip, knee, and ankle conditions were "not at least as likely as not" related to the Veteran's service connected muscle injuries, the rationale for these opinions was not fully developed.  In this regard, the VA examiner attributed the conditions at issue to degenerative joint disease, but did not comment on, as posited in the August 2009 private, the impact of the service connected leg disabilities on such degenerative joint disease, to include by way of aggravation due to an altered gait pattern.  See 38 C.F.R. § 3.310(a) (2015);  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Given these circumstances another VA examination and opinion to address the claims for service is necessary to fulfill the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance from the Veteran, associate with the file any additional relevant medical treatment records as he may identify, and then arrange for the Veteran to undergo VA mental health and muscle compensation examinations to assess the severity of his service connected psychiatric and muscle disabilities.  The electronic record should be available for review by each examiner.  

2.  Arrange for a VA examination to address the claims for service connection for lumbar spine, cervical spine, and bilateral hip, knee, or ankle disabilities.  The electronic record, must be available for review by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions as to whether is as likely as not (a 50% or higher degree of probability) that a lumbar spine, cervical spine, hip, knee, or ankle, disability is(1) causally related to service or (2) causally related to, or aggravated by the service connected muscle injuries of the legs to include by way of an altered gait pattern.  

3.  After completion of the above and any other indicated development, the AOJ should readjudicate the claims that have been remanded.  If any such claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


